                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

JEROME MENDELL HAILEY,

                       Plaintiff,                     Case No. 1:18-cv-464
v.                                                    Honorable Paul L. Maloney
LLOYD BLACKMAN,

                       Defendant.
____________________________/

                       ORDER LIFTING STAY AND FOR SERVICE

               This is a prisoner civil rights action. The Court previously reviewed the complaint

under 28 U.S.C. § 1915A and 42 U.S.C. § 1997e(c), to determine whether it was frivolous,

malicious, failed to state a claim upon which relief could be granted or sought monetary relief

against a defendant that was immune from such relief. The Court determined that the complaint

did not state a claim, but the Court of Appeals reversed that decision, in part. The Court then

referred the case to the Pro Se Prisoner Civil Rights Litigation Early Mediation Program and

entered an order staying the case for any purpose other than mediation. The case was not resolved

through the early mediation program. Accordingly,

               IT IS ORDERED that the stay of this proceeding that was entered to facilitate the

mediation is LIFTED.

               IT IS FURTHER ORDERED that the 90-day period for service set forth in

Federal Rule of Civil Procedure 4(m) shall run, starting with the date of this order.

               IT IS FURTHER ORDERED that the Clerk shall issue a summons for Defendant

and send the summons to Plaintiff with a copy of this order and one copy of the amended complaint
(ECF No. 19). Because Plaintiff is not proceeding in forma pauperis in this action, he is

responsible for service of the summons and complaint upon Defendant. See Fed. R. Civ. P. 4.

               IT IS FURTHER ORDERED that Defendant shall file an appearance of counsel

(individual Defendants may appear pro se if they do not have counsel) within 21 days of service

or, in the case of a waiver of service, 60 days after the waiver of service was sent. Until so ordered

by the Court, Defendant is not required to file an answer or motion in response to the complaint,

and no default will be entered for failure to do so. See 42 U.S.C. § 1997e(g)(1). After Defendant

has filed an appearance, proceedings in this case will be governed by the Court’s Standard Case

Management Order in a Prisoner Civil Rights Case.



Dated: April 30, 2019                                 /s/ Ray Kent
                                                      United States Magistrate Judge




                                                  2
